MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                            FILED
      regarded as precedent or cited before any                                 Mar 30 2020, 10:10 am
      court except for the purpose of establishing                                     CLERK
      the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                                    Court of Appeals
      estoppel, or the law of the case.                                               and Tax Court




      ATTORNEYS FOR APPELLANT
      Mark Small
      Indianapolis, Indiana
      Roberta L. Ross
      Ross & Brunner
      Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the Paternity of                        March 30, 2020
      B.Y.,                                                    Court of Appeals Case No.
                                                               19A-JP-1645
      Andrea Yanes-Mirabal,
                                                               Appeal from the
      Appellant-Respondent,                                    Hamilton Circuit Court
              v.                                               The Honorable
                                                               Paul A. Felix, Judge
      Pardeep Badasay,                                         Trial Court Cause No.
                                                               29C01-1812-JP-1852
      Appellee-Petitioner.



      Kirsch, Judge.


[1]   Andrea Yanes-Mirabal (“Mother”) appeals the trial court’s order that found her

      in contempt and awarded primary physical and sole legal custody of B.Y., the

      Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020                     Page 1 of 21
      parties’ child (“Child”), to Pardeep Badasay (“Father”). She raises the

      following two issues for our review:


              I. Whether the trial court abused its discretion when it found
              Mother in contempt; and


              II. Whether the trial court abused its discretion when it awarded
              primary physical custody of B.Y. to Father.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Mother and Father were in an “on again, off again” relationship that began in

      2013. During the parties’ relationship, Mother was employed as a flight

      attendant with a major domestic airline. The cities she flew out of (her bases of

      operations) were Chicago, Illinois; Dallas, Texas; and Miami, Florida.

      Although Mother had an Indiana driver’s license and received her mail at her

      parents’ house, located in Carmel, Indiana, Mother claimed that she was never

      domiciled in Indiana.


[4]   Mother became pregnant by Father in 2017. At that time, she was working out

      of Miami and continued to do so until approximately three months prior to

      Child’s birth. She then took a leave-of-absence and returned to Indiana. Child

      was born on May 2, 2018. The parties ended their relationship four or five

      months before Child was born. When Mother gave birth to Child, Mother was

      living in Westfield, Indiana, and Father was living in Fishers, Indiana, with his

      parents. Father had been living with his parents since February 2018.

      Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 2 of 21
[5]   On May 28, 2018, Father filed in the Marion County trial court a Verified

      Petition to Request DNA Testing, Establish Paternity, Physical Custody,
                                                                                                                 1
      Parenting Time and Child Support (“May 28 Petition to Establish Paternity”).

      Around September 5, 2018, the airline contacted Mother and told her that she

      was required to return to work by October 29, 2018, or risk losing her job. On

      October 11, 2018, Mother filed in the Marion County trial court a Verified

      Notice of Intent to Relocate to Miami. The following day, Father filed an

      objection to the relocation (“October 12 Objection to Relocation”) and also

      filed a motion for preliminary injunction (“October 12 Motion for Preliminary

      Injunction”).


[6]   On October 23, 2018, the trial court held a preliminary evidentiary hearing for

      the sole purpose of “determining whether or not the [court] is going to impose a

      Preliminary Restraining Order preventing the relocation of [Child to Florida]

      pending further adjudication of the outstanding matters in this matter.” Tr. Vol.

      2 at 3. At the conclusion of the hearing, the court took the matter of relocation

      under advisement. The court also set a hearing for November 20, 2018, to

      address issues of parenting time and custody. Additionally, on October 23, the

      court issued an order that “allow[ed] Mother to take [Child] to Florida with

      her, under the strict understanding that she [was] to bring [Child] back to

      Indiana with her when she return[ed] for court on 11/9/18 and 11/20/18.”



      1
        The paternity action was filed in Marion County because at the time, Father claimed he was living in a
      townhome in Indianapolis. However, the Marion County trial court later found Father’s Indianapolis
      residency to be questionable because by August 2018, Father’s townhome was in foreclosure.

      Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020                   Page 3 of 21
      Appellant’s App. Vol. 2 at 23. The order established parenting time for Father,

      which was to take place on the days when Mother returned to Indianapolis,

      directed Mother to assist Father in learning how to care for Child (for example,

      instruct Father in how to change a diaper); and ordered Father to participate in

      an age-appropriate parenting life-skills course. Tr. Vol. 2 at 67; Appellant’s App.

      Vol. 2 at 23.


[7]   On October 26, 2018, Mother filed in the Marion County trial court a motion

      for transfer of venue (“October 26 Motion for Transfer of Venue”). The court

      held a hearing on the matter on November 20, 2018 and issued the following

      order: “The Court is granting the request for transfer of venue. The Court is

      going to issue a temporary order on the request for restraining order and an

      interim order on parenting time, in light of the fact the Court has already heard

      evidence. Thereafter, this matter will be venued to Hamilton County.”

      Appellant’s App. Vol. 2 at 24.


[8]   On December 14, 2018, the Marion County trial court issued a detailed Interim

      Order on Establishing Paternity that addressed Father’s May 28 Petition to

      Establish Paternity, his October 12 Objection to Relocation, and his October 12

      Motion for Preliminary Injunction – as well as Mother’s October 26 Motion for

      Transfer of Venue. The order reads in relevant part:


              The Court being duly advised in the premises and having
              considered IC 31-14-13-2, IC 31-14-14-2 and the best interests of
              [Child], now orders as follows:



      Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 4 of 21
        1.       Based upon the evidence presented at the hearing on
                 November 2[0], 2018, the Court finds that transfer of this
                 matter to Hamilton County is proper. The evidence
                 regarding Father’s residence at the time of the filing of the
                 petition to establish paternity is, at best, questionable. The
                 Court is not willing to say that Father was intentionally
                 deceitful in his verified petition with regard to his
                 residence, but at the least Father’s place of residence was
                 in such a state of flux, that Hamilton County is the proper
                 venue to hear this matter.


        ....


        3.       That being said, the Court believes it is in [Child’s] best
                 interests to enter an interim order on parenting time and
                 the request for temporary restraining order, as the Court
                 has heard sufficient evidence to make an interim ruling on
                 those, until such time as the matter can be heard in
                 Hamilton County.


        4.       Paternity of the minor child is established by admission.


        5.       [Father] is the biological father of [Child].


          ....


        9.       Where Mother’s permanent residence is located is hotly
                 contested by the parties. Father maintains that Mother
                 lived in Indianapolis, flew out of Texas and Florida and
                 would stay in “crash pads” when flying back and forth.
                 Mother maintains that she has not lived in Indiana when
                 working and that she has resided in Texas and Florida.




Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 5 of 21
        10.      Mother states she has lived in Florida for three years. She
                 had to return to work on October 29, 2018, or face
                 termination. Mother flies out of Miami. Mother does not
                 intend to remain in Indiana, despite the fact that her
                 family is here.


        11.      Mother has placed significant restrictions upon Father’s
                 parenting time, since [Child] was born. Mother has only
                 allowed Father to visit [Child] at her parents’ home, with
                 maternal grandmother supervising and those visits are
                 generally an hour or so in duration. Mother has never
                 allowed Father to have unsupervised parenting time with
                 [Child].


        12.      Mother is still breastfeeding [Child] and intends to do so
                 until [Child] is approximately 1½ years old.


        13.      Mother is working five days per week, day flights only.
                 She returns to Indiana for two days, once per month.


        14.      Following the hearing on October 23, 2018, the Court
                 ordered that Mother could take [Child] with her to
                 Florida, in order to secure her continued employment and
                 provide for the care of [Child], with specific orders as to
                 the dates she must return to Indiana with [Child] and
                 permit parenting time to occur.


        15.      Mother did not remove [Child] from Indiana without a
                 court order.


        16.      IC 31-17-2.2-6 [(2006) provides as follows:] . . .


                 (b) The court may grant a temporary order permitting the
                 relocation of the child pending a final hearing if the court:

Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 6 of 21
                         (1) determines that the notice required under IC 31-
                         14-13-10 or this chapter was provided in a timely
                         manner;


                         (2) issues an order for a revised schedule for
                         temporary parenting time with the child; and


                         (3) reviews the evidence presented at the temporary
                         hearing and determines that there is a likelihood
                         that, after the final hearing, the court will approve
                         the relocation of the child.


        17.      Mother’s notice [of relocation] was not timely filed. The
                 evidence demonstrates that she had notice of the date she
                 would be required to return to work on or about
                 September 5, 2018. Mother waited 36 days to file her
                 notice, leaving only 18 days prior to her intended return to
                 Miami.


        18.      Under a strict reading of I.C. 31-17-2.2-6(b), the Court
                 must be able to find that the notice was provided timely
                 pursuant to statute, in order to even consider the
                 possibility of allowing [Child] to be temporarily relocated.


        19.      The Court orders that [Child] may not be relocated from Indiana,
                 pending further hearing in this matter.


        20.      Father is ordered to have parenting time pursuant to the age
                 appropriate Indiana Parenting Time Guidelines [(“IPTG”)].


        21.      All ancillary provisions of the IPTG apply, including those on
                 transportation and the opportunity for additional parenting time.



Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 7 of 21
               22.      Both parties are ordered to strictly comply with Indiana’s
                        Notice of Intent to Relocate Statute, I.C. 31-17-2.2.


               23.      The Court now orders this matter transferred to Hamilton
                        County, Indiana for all future proceedings.
Id. at 25-29 (emphasis added). The parties’ case was transferred to the

       Hamilton County trial court on or about December 21, 2018.


[9]    Mother removed Child to Florida, in violation of the December 14 order.

       Thereafter, the following occurred in the Hamilton County trial court. On

       January 11, 2019, Mother filed a motion to reconsider the Marion County trial

       court’s December 14 order. On January 14, 2019, Father filed a Verified

       Petition for Rule to Show Cause and Contempt Citation (“January 14

       Contempt Petition”), alleging that Mother disobeyed the December 14 order

       when she relocated Child from Indiana and denied Father his parenting time.

       Father asked the trial court to (among other things) hold a hearing, find Mother

       in contempt of court, grant Father parenting time to make up for the time

       denied by Mother, and award him physical custody of Child.


[10]   Also, on January 14, 2019, the trial court issued an order in error that directed

       (1) Mother to return Child to Indiana and not relocate Child from Indiana and
                                                                  2
       (2) Father to have physical custody of Child. The following day, Mother filed




       2
        Mother did not include in her appendix a copy of the Hamilton County trial court’s January 14, 2019 order.
       Accordingly, we take judicial notice of the filing. See Banks v. Banks, 980 N.E.2d 423, 426 (Ind. Ct. App.

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020                 Page 8 of 21
       a motion to clarify/reconsider the January 14 order. On January 16, 2019, the

       trial court issued the following order, clarifying its January 14 order:


                It was the Court’s intention to set a hearing and provide no other
                immediate relief. Unfortunately, the Court did not sufficiently
                review the proposed order submitted to notice that additional
                relief was immediately being [o]rdered. To the extent that any
                relief other than a scheduling of a hearing was granted, it is now
                rescinded. . . . Specifically, the Court does not [o]rder the Child
                returned, does not [o]rder a modification of custody, and does
                not order attorney fees to be paid.
Id. at 39.


[11]   On February 13, 2019, Father filed a combined motion for contempt and

       change of custody (“February 13 Motion for Contempt and Change of

       Custody”). On February 22, 2019, Mother filed a response to Father’s

       February 13 Motion for Contempt and Change of Custody. On April 21, 2019,

       Mother filed a motion seeking childbirth expenses and attorney fees.


[12]   On April 23, 2019, the Hamilton County trial court held a hearing on Father’s

       May 28 Petition to Establish Paternity, Mother’s October 26 Motion for

       Transfer of Venue, Father’s January 14 Contempt Petition, his February 13

       Motion for Contempt and Change of Custody, and Mother’s motion for

       childbirth expenses and attorney fees. On April 30, 2019, the Hamilton County




       2012) (explaining that judicial notice may be taken at any stage of the proceedings, including on
       appeal), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020                      Page 9 of 21
trial court issued its final order, including its findings of fact and conclusions

thereon. The court’s order reads, in relevant part,


        3. The Father shall have sole legal and physical custody of the
        child. The Court [o]rdered Mother to exchange the Child no
        later than 3:00 p.m. on April 23, 2019.


        4. Mother shall have parenting time pursuant to the Indiana
        Parenting Time Guidelines (IPTG) Section III when distance is a
        factor. . . . Mother may have overnights. If Mother returns to
        Indiana, she shall have parenting time pursuant to Section II
        which shall also be deviated to permit overnights on the midweek
        parenting time opportunity.


        ....


        11. Mother willfully and without proper cause denied Father
        parenting time since the time of [Child’s] birth.


        12. Mother is found in contempt of court due to her non-
        compliance of Marion County’s Interim Court Order issued
        December 14, 2018.


        13. That Mother denied Father his right to visit [Child] over any
        other third[-]party non-household persons.


        14. [That] Mother willfully and without cause disobeyed Court
        [o]rders prohibiting her from leaving the State of Indiana with
        [Child].


        15. That Mother is further found in contempt of court for her
        willful and continued non-compliance with the Father’s Court
        [o]rdered parenting time.

Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 10 of 21
                                           3
       Appellant’s App. Vol. 2 at 42.


[13]   Mother now appeals.


                                       Discussion and Decision
[14]   Neither party filed an Indiana Trial Rule 52(A) written request for special

       findings and conclusions thereon. Instead, the trial court directed Father’s

       counsel to prepare a proposed order, share the order with Mother’s counsel,

       and then submit the order to the court. Tr. Vol. 3 at 20-21. We, therefore, treat

       the trial court’s order as sua sponte findings of fact. See Piles v. Gosman, 851
N.E.2d 1009, 1012 (Ind. Ct. App. 2006); see also Estudillo v. Estudillo, 956 N.E.2d
1084, 1089 (Ind. Ct. App. 2011).


[15]   Sua sponte findings control only as to the issues they cover, and a general

       judgment standard will control as to the issues upon which there are no

       findings. Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997). We will affirm a

       general judgment entered with findings if it can be sustained on any legal theory

       supported by the evidence. Id. When a court has made special findings of fact,

       we review sufficiency of the evidence using a two-step process. Id. First, we

       must determine whether the evidence supports the trial court’s findings of

       fact. Id. Second, we must determine whether those findings of fact support the

       trial court’s judgment. Id. “[W]e may look both to other findings and beyond




       3
        The Hamilton county trial court also made determinations regarding child support and Mother’s childbirth
       expenses. The parties do not challenge those determinations.

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020               Page 11 of 21
       the findings to the evidence of record to determine if the result is against the

       facts and circumstances before the court.” Stone v. Stone, 991 N.E.2d 992, 998

       (Ind. Ct. App. 2013).


[16]   There is a longstanding policy in our State that appellate courts should defer to

       the determinations of trial courts in family law matters. Best v. Best, 941 N.E.2d
499, 502 (Ind. 2011). We accord this deference because trial courts directly

       interact with the parties and are thus in a superior position “to assess credibility

       and character through both factual testimony and intuitive discernment[.]” Id.

       Conversely, “appellate courts ‘are in a poor position to look at a cold transcript

       of the record [ ] and conclude that the trial judge, who saw the witnesses,

       observed their demeanor, and scrutinized their testimony as it came from the

       witness stand, did not properly understand the significance of the evidence.’”

       D.C. v. J.A.C., 977 N.E.2d 951, 956-57 (Ind. 2012) (quoting Kirk v. Kirk, 770
N.E.2d 304, 307 (Ind. 2002)).


[17]   We also note that Father has not filed an appellee’s brief.


               Where the appellee fails to file a brief on appeal, we may, in our
               discretion, reverse the trial court’s decision if the appellant makes
               a prima facie showing of reversible error. McGill v. McGill, 801
N.E.2d 1249, 1251 (Ind. Ct. App. 2004). In this context, prima
               facie error is defined as “at first sight, on first appearance, or on
               the face of it.” Orlich v. Orlich, 859 N.E.2d 671, 673 (Ind. Ct.
               App. 2006). This rule was established for our protection so that
               we can be relieved of the burden of controverting the arguments
               advanced in favor of reversal where that burden properly rests
               with the appellee. McGill, 801 N.E.2d at 1251.


       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 12 of 21
       In re Visitation of C.L.H., 908 N.E.2d 320, 326-27 (Ind. Ct. App. 2009).


                                                I. Contempt
[18]   Mother argues that the Hamilton County trial court abused its discretion when

       it found her in contempt of the Marion County trial court’s December 14, 2018

       order. Willful disobedience of any lawfully-entered court order of which the

       offender had notice is indirect contempt. Ind. Code § 34-47-3-1 (1998); Francies

       v. Francies, 759 N.E.2d 1106, 1118 (Ind. Ct. App. 2001), trans. denied. In order

       to be held in contempt for failure to follow the court’s order, a party must have

       willfully disobeyed the court order. Ind. High Sch. Athletic Ass’n v. Martin, 765
N.E.2d 1238, 1241 (Ind. 2002). The order must be clear and certain such that

       there is no question regarding what a party may or may not do and no question

       regarding when the order is being violated. Gordon v. Gordon, 733 N.E.2d 468,

       472 (Ind. Ct. App. 2000). A party may not be held in contempt for failing to

       comply with an ambiguous or indefinite order. Rendon v. Rendon, 692 N.E.2d
889, 896 (Ind. Ct. App. 1998).


[19]   Whether a party is in contempt of court is a matter within the trial court’s

       discretion. In re Paternity of M.F., 956 N.E.2d 1157, 1162 (Ind. Ct. App. 2011).

       A court’s finding of contempt will be reversed only for an abuse of that

       discretion. Id. “A court has abused its discretion when its decision is against

       the logic and effect of the facts and circumstances before the court or is contrary

       to law.” Id. As with other sufficiency matters, we will neither reweigh

       evidence nor judge witness credibility. Mitchell v. Mitchell, 871 N.E.2d 390, 394


       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 13 of 21
       (Ind. Ct. App. 2007). “Our review is limited to considering the evidence and

       reasonable inferences drawn therefrom that support the trial court’s judgment.”

       Williamson v. Creamer, 722 N.E.2d 863, 865 (Ind. Ct. App. 2000) (internal

       quotations omitted). “Unless after a review of the entire record we have a firm

       and definite belief a mistake has been made by the trial court, the trial court’s

       judgment will be affirmed.” Id.


[20]   First, Mother challenges three of the Hamilton County trial court’s findings that

       supported its conclusion that Mother should be found in contempt of court, that

       is, the court’s findings that: (1) Mother willfully denied Father parenting time

       since the time of Child’s birth; (2) Mother failed to comply with the Marion

       County trial court’s December 14, 2018 order; and (3) Mother has been in

       willful and continued non-compliance with Father’s court-ordered parenting

       time. Although Mother challenges these findings, in essence, her argument is

       that the Hamilton County trial court could not have found her in contempt for

       failure to comply with court-ordered parenting time because neither the Marion

       County trial court nor the Hamilton County trial court issued an order

       regarding parenting time that Mother could have violated. We find this

       premise incorrect.


[21]   To the contrary, the Marion County trial court’s December 14, 2018 interim

       order addressed (among other things) parenting time. The court specifically

       stated in the order that it believed it was “in [Child’s] best interests to enter an

       interim order on parenting time[.]” Appellant’s App. Vol. 2 at 26. The court

       found that Mother had placed significant restrictions on Father’s parenting time

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 14 of 21
       with Child by dictating where the visitations would occur and how long they

       would last, and insisting that Father’s visitations with Child be supervised. The

       court ordered Father to have parenting time in accordance with the Indiana

       Parenting Time Guidelines (“IPTG”), as well as the opportunity for additional

       parenting time.


[22]   Next, Mother takes issue with both trial courts’ orders addressing the relocation

       of Child, and whether the orders regarding whether Mother was prohibited

       from relocating Child from Indiana were ambiguous or indefinite. Mother

       specifically contends that “any order preventing [her] from taking [Child] to

       Florida, at best, was unclear, and beyond that, was clear that she could take the

       child to Florida.” Appellant’s Br. at 16 (emphasis added). Mother maintains

       that she was twice told by the trial courts that “she could take the child to

       [and/or] keep [Child] in Florida” and that she “never was prohibited from

       leaving the State of Indiana with [Child].” Id. at 17.


[23]   In support of her argument, Mother cites the Hamilton County trial court’s

       January 16, 2019 order (clarifying its January 14 order), which stated:


               It was the Court’s intention to set a hearing and provide no other
               immediate relief. Unfortunately, the Court did not sufficiently
               review the proposed order submitted to notice that additional
               relief was immediately being [o]rdered. To the extent that any
               relief other than a scheduling of a hearing was granted, it is now
               rescinded. . . . Specifically, the Court does not [o]rder the Child
               returned, does not [o]rder a modification of custody, and does not order
               attorney fees to be paid.



       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 15 of 21
       Appellant’s App. Vol. 2 at 39 (emphasis added). We conclude that the trial

       courts’ orders regarding the relocation of Child were unambiguous and definite,

       and that it was clear that Mother was not to relocate Child from Indiana.


[24]   In its December 14, 2018 interim order, the Marion County trial court

       specifically ordered “that [Child] may not be relocated from Indiana, pending

       further hearing in this matter.” Id. at 29 (emphasis added). After the case was

       transferred, the Hamilton County trial court issued an order on January 14,

       2019, directing: (1) Mother to return Child to Indiana and not relocate Child

       from Indiana and (2) Father to have physical custody of Child. Two days later,

       the court issued a clarifying order, stating that the court intended only to set a

       hearing on the matters and did not intend to provide any immediate relief.

       Simply put, the court perceived the problem with its January 14 order and,

       essentially, corrected it with its January 16 order. However, the January 16

       order did not remove the Marion County trial court’s prohibition against

       Mother relocating Child from Indiana. Mother’s arguments to the contrary are

       unavailing.


[25]   Mother also argues that the Marion County trial court erred when it applied the

       Indiana Relocation Statute, Indiana Code section 31-17-2.2, et seq., in finding

       that Mother relocated Child to Florida without providing Father adequate

       notice. As set forth above in the recitation of the facts of this case, Mother filed

       her notice of intent to relocate Child from Indiana on October 11, 2018.

       However, the airline had contacted her thirty-six days earlier – on September 5,



       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 16 of 21
       2018 – to tell her that she was required to return to work in Florida by October

       29, 2018, or risk losing her job.


[26]   Mother contends that the relocation statute was not applicable because the

       Marion County trial court had yet to make an initial determination of the

       custody of Child. Mother maintains that the statute’s notice requirement is

       meant to alert the trial court that a parent has relocated so that it may modify

       an existing child custody order if necessary. See Dillion v. Dillion, 42 N.E.3d 165,

       167-68 (Ind. Ct. App. 2015) (“As Father’s move, which occurred before

       proceedings in this case began, did not require the trial court to consider

       modification of an existing custody order, the relocation chapter was not

       implicated.”).


[27]   Mother is correct that the relocation statute was not implicated here, however,

       her argument is of no moment. In its final order, the Hamilton County trial

       court held Mother in contempt for interfering with Father’s parenting time and

       removing Child to Florida in violation of the Marion County trial court’s

       December 14 order – not because Mother failed to provide timely notice of

       relocation. No error occurred here.


[28]   In sum, the Marion County trial court issued an unambiguous and definite

       order directing Father to have parenting time with Child, in accordance with

       the IPTG, and prohibiting Mother from relocating Child from Indiana. The

       evidence establishes that Mother had notice of the December 14 order; she

       willfully disobeyed the order by removing Child to Miami; and she significantly


       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 17 of 21
       restricted Father’s parenting time. The Hamilton County trial court found

       Mother to be in contempt of the December 14 order for her actions. We

       conclude that the court did not abuse its discretion in doing so.


                                                 II. Custody
[29]   Mother next argues that the trial court abused its discretion when it awarded

       Father primary physical custody of Child. Our standard of review of initial

       child custody determinations is well-settled. A trial court’s decision on child

       custody is reviewed for an abuse of discretion. Purnell v. Purnell, 131 N.E.3d
622, 627 (Ind. Ct. App. 2019), trans. denied.


               In deference to the trial court’s proximity to the issues . . . [w]e
               do not reweigh the evidence or determine the credibility of
               witnesses. Instead, we consider the evidence most favorable to
               the judgment, with all reasonable inferences drawn in favor of
               the judgment. Finally, because the trial court was making an
               initial custody determination, it was required to consider all
               evidence from the time of Child’s birth in determining the
               custody arrangement that would be in the best interest of Child.


       Hughes v. Rogusta, 830 N.E.2d 898, 902 (Ind. Ct. App. 2005) (internal citations

       omitted).


[30]   Indiana Code section 31-14-13-2 sets forth the factors for custody determination

       in a paternity action. The court must determine custody in accordance with the

       best interests of the child, and consider all relevant factors, including:


               (1) The age and sex of the child.


       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 18 of 21
               (2) The wishes of the child’s parents.


               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.


               (4) The interaction and interrelationship of the child with:


                        (A) the child’s parents;


                        (B) the child’s siblings; and


                        (C) any other person who may significantly affect the
                        child’s best interest.


               (5) The child’s adjustment to home, school, and community.


               (6) The mental and physical health of all individuals involved.


               (7) Evidence of a pattern of domestic or family violence by either
               parent.


               (8) Evidence that the child has been cared for by a de facto
               custodian[.]


       Ind. Code § 31-14-13-2.


[31]   Mother takes issue with the fact that the Hamilton County trial court did not

       make specific findings on each factor in Indiana Code section 31-14-13-2. We

       note, however, that the trial court was not required to do so. See Russell v.

       Russell, 682 N.E.2d 513, 515 (Ind. 1997) (“Although a court is required to


       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 19 of 21
       consider all relevant factors in making its determination, it is not required to

       make specific findings [when making custody determinations].” Such findings

       are only required if requested in writing pursuant to Indiana Trial Rule 52(A).
Id. at 515 n.2. Neither party made such a request. Also, we presume trial

       courts know and follow the law. See Ramsey v. Ramsey, 863 N.E.2d 1232, 1239

       (Ind. Ct. App. 2007) (“[W]e generally presume trial courts know and follow the

       applicable law”). We may overlook this presumption “if the trial court’s

       findings lead us to conclude that an unjustifiable risk exists that the trial court

       did not follow the applicable law.” Id. Here, however, the thorough and

       thoughtful statement the trial court provided at the conclusion of the April 23

       evidentiary hearing gives us no reason to override that presumption.


[32]   As to the statutory factors, the trial court found that Child had been in Mother’s

       care since Child’s birth, and that Mother was breastfeeding Child. The court

       found that “Mother [was not] doing anything to cause harm to [Child], physical

       harm[,]” and the court “believe[d] that [there was] no evidence . . . that [Child]

       would be in any physical harm in Father’s care either.” Tr. Vol. 3 at 14. The

       trial court determined that Father lived in Hamilton County, Indiana, and

       Mother lived in Miami. The court found relevant “the fact that almost since the

       birth of [Child, Mother] has controlled with an iron fist almost when [Father]

       can see [Child].” Id. at 15. The court further found that “[Mother] leaves

       [Child] in her current apartment and has someone . . . completely unknown to

       Father care for [Child] . . . [and] allowed an unknown stranger to watch




       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 20 of 21
       [Child], someone who didn’t even appear in court today to testify about her

       abilities to care for [Child.]” Id.


[33]   The trial court provided a detailed statement establishing that the award of

       primary physical custody of Child to Father was in Child’s best interest. The

       court’s decision does not go against the logic and effect of the facts and

       circumstances that were before it. We, therefore, find the trial court followed

       the applicable law in making its determination and did not abuse its discretion

       in awarding Father primary physical custody of Child.


[34]   Affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1645 | March 30, 2020   Page 21 of 21